DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/3/22 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the jet pipe and inlet pipe being directly connected to one another) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant has argued that the prior art of record does not disclose a toilet fixture in which the inlet pipe and jet pipe are directly connected to one another. However the claim language only requires that “a jet pipe connected to and in fluid communication with the inlet pipe and outlet pipe”. Furthermore Applicant’s inlet pipe and jet pipe are not ‘directly connected’ as there is an intervening T-structure which forms a connection between the two as seen in the annotated figure below.

    PNG
    media_image1.png
    448
    655
    media_image1.png
    Greyscale

	Applicant has amended claims 1 and 21 to require that the removable jet pipe assembly “directly connects” the jet pipe to the outlet pipe. However the jet pipe connects to the jet body which in turn connects to the removable jet pipe assembly which itself connects to the outlet pipe. As the jet pipe does not directly couple to or otherwise engage the outlet pipe the two are not directly connected. Applicant does not appear to have disclosed a unique definition of a ‘direct connection’. 

    PNG
    media_image2.png
    508
    648
    media_image2.png
    Greyscale

	While the removable jet pipe assembly is directly connected to the outlet pipe so is that of the prior art of Campus (US 1,928,717).

	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., fluid flow characteristics of the ‘jet’) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	In this case Applicant has argued that Hafner (US 5,067,181) does not disclose a jet because the nozzle structure (26) disclosed by Hafner “merely directs water from the T-shaped fitting (22) to the straight portion (32)” to which the Examiner disagrees. Applicant’s disclosure does not appear to discuss any minimum pressurization requirements for a nozzle assembly to be considered a jet. Instead both structures of Hafner and Applicant’s invention appear to have the same structural components and would function in the same manner by directing water from a pressurized source (tankless toilet - external pressurized water source; tank - force of gravity and narrowing from a tank to the flush pipes and the narrower nozzle outlet) directly into ‘the straight part’ of a trap. Applicant does not appear to have set forth a special definition of a jet and does not appear to have set forth a minimum pressure at which water must be discharged from the ‘jet’. The only mention of pressure in Applicant’s disclosure appears to be in relation to a sensor provided in a foreign object strainer (Para. 0035).  As seen in the annotated figures below both toilet fixtures divert flush water in the same manner to a nozzle located on the straight part of a trap pipe/outlet pipe.
	
Hafner:

    PNG
    media_image3.png
    428
    736
    media_image3.png
    Greyscale

Application:

    PNG
    media_image4.png
    476
    720
    media_image4.png
    Greyscale


	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7-8 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1,928,717 (Campus).
	Regarding claim 1, Campus discloses a toilet fixture comprising:
	an inlet pipe (55); 
	a toilet bowl (7) in fluid communication with the inlet pipe;
	an outlet pipe (18/19) in fluid communication with the toilet bowl;
	a jet pipe (15/45) connected to and in fluid communication with the inlet pipe and the outlet pipe (connected to outlet pipe through removable jet pipe assembly, connected to inlet pipe through the flush valve assembly);
	a removable jet pipe assembly (annotated figure below) that directly connects the jet pipe to the outlet pipe (in so much as Applicant’s jet pipe is directly connected to the outlet pipe);

    PNG
    media_image5.png
    294
    436
    media_image5.png
    Greyscale

	wherein said removable jet pipe assembly comprises:
	a mounting base positioned on the outlet pipe; and

    PNG
    media_image6.png
    294
    436
    media_image6.png
    Greyscale

	a jet (11) removably connected to the mounting base.
	
	Regarding claim 3, Campus further discloses that the removable jet pipe assembly comprises a locking mechanism configured to remove and/or attach the jet with the mounting base (threaded nut, annotated figure below).

    PNG
    media_image7.png
    226
    323
    media_image7.png
    Greyscale


	Regarding claim 7, Campus discloses that the toilet fixture further comprises a fitting (37) provided in-line with the inlet pipe, wherein the fitting is connected to the jet pipe (fitting 37 connects to jet pipe through elbow 44). 

	Regarding claim 8, Campus discloses that the fitting includes a cleanout hole (39) that permits access to the interior space of the inlet pipe and jet pipe (fitting 37 has a top hole covered by cover 39 which can be removed to provide access to the interior of the inlet pipe 55 and to jet pipe 15 through elbow 44).

	Regarding claim 21, Campus discloses a toilet fixture comprising:
	a jet pipe adapted (15/45) to be placed in connection with and in fluid communication with an inlet pipe (55) and an outlet pipe (18/19), wherein the inlet pipe and outlet pipe are in fluid communication with a toilet bowl (7);
	a removable jet pipe assembly (annotated figure below) configured to selectively ‘directly’ connect and disconnect the jet pipe to the outlet pipe;

    PNG
    media_image5.png
    294
    436
    media_image5.png
    Greyscale

	said removable jet pipe assembly comprises	a mounting base adapted to be positioned on the outlet pipe; and

    PNG
    media_image6.png
    294
    436
    media_image6.png
    Greyscale

	a jet (11) removably connected to the mounting base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7 and 21 are rejected in the alternate and claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,067,181 (Hafner) in view of US 6,928,666 (Schaffer).
	Regarding claims 1 and 3-5, Hafner discloses a toilet fixture comprising:
	an inlet pipe (Fig. 3 - unlabeled, between fitting 22 and inlet valve 21);
	a toilet bowl (10) in fluid communication with the inlet pipe;
	an outlet pipe (12) in fluid communication with the toilet bowl;
	a jet pipe (25) connected to and in fluid communication with the inlet pipe and the outlet pipe; and
	a jet pipe assembly (26) comprising a jet (26) that ‘directly’ connects the jet pipe to the outlet pipe (in so much as Applicant’s jet pipe is directly connected to the outlet pipe).
	Hafner, however, does not disclose details of the jet pipe assembly such as how it connects to the outlet pipe.
	Schaffer teaches a pipe (47) removably connected to a toilet bowl] (17) outlet pipe (31) through a pipe assembly comprising a mounting base (53) positioned on the outlet pipe and a ‘jet’ (outlet structure) (63) removably connected to the mounting base. The ‘jet’ is attached to or removed from the mounting base by a locking mechanism (67) comprising a pair of locking arms (67) that hold the ‘jet’ to the mounting base. At least one of the locking arms 1s spring-biased to permit the locking arm to move relative to the mounting base between a locked position and an unlocked position (arms 67 would require at least some degree of flexibility to bend over the hook structure of mounting base 53 to secure or remove the pipe).
	It would have been obvious to one of ordinary skill in the art to provide a jet pipe assembly comprising a mounting base and locking arms as part of the jet pipe assembly, as taught by Schaffer, to permit easy attachment and detachment of the jet pipe during installation, maintenance or replacement.

	Regarding claim 7, Hafner states that the toilet fixture comprises a fitting (22) provided in-line with the inlet pipe, wherein the fitting is connected to the jet pipe (Fig. 3).

	Regarding claim 21, Hafner discloses a toilet fixture comprising:
	a jet pipe (25) adapted to be placed in connection with an in fluid communication with an inlet pipe (Fig. 3 - unlabeled, between fitting 22 and inlet valve 21) and an outlet pipe (12), wherein the inlet pipe and outlet pipe are in fluid communication with a toilet bowl (17); and
	a jet pipe assembly (26) ‘directly’ connected to the outlet pipe (in so much as Applicant’s jet pipe is directly connected to the outlet pipe) and comprising a jet (26)
	Hafner, however, does not disclose details of how jet pipe assembly such as how it connects to the outlet pipe.
	Schaffer teaches a pipe (47) removably connected to a toilet bowl (17) outlet pipe (31) through a pipe assembly comprising a mounting base (53) positioned on the outlet pipe and a ‘jet’ (63) removably connected to the mounting base.
	It would have been obvious to one of ordinary skill in the art to provide a jet pipe assembly comprising a mounting base positioned on the outlet pipe that the jet can removably attach to, as taught by Schaffer, to permit easy attachment and detachment of the jet pipe during installation, maintenance or replacement.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 23 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record does not disclose or reasonably teach the formation of a toilet fixture comprising a toilet bowl with an inlet pipe and an outlet pipe, the inlet pipe and outlet pipe connected by a jet pipe, the jet pipe removably attached to the outlet pipe by a jet pipe assembly comprising a mounting base and jet, the mounting base positioned on the outlet pipe and comprising a pair of locking arms for coupling to the jet of which at least one is spring biased and comprising a screw member for adjusting a biasing force of the spring-biased locking arm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3,224,013 (Tubbs) is a toilet fixture comprising an inlet pipe (22), a jet pipe (connection with valve 23) and a jet pipe assembly comprising a jet and a mounting base. The jet pipe connected to and in fluid communication with the inlet pipe and an outlet pipe.

    PNG
    media_image8.png
    345
    565
    media_image8.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754